Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/1/2019, 4/1/2019 and 12/24/20 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	
Response to Arguments
Applicant’s arguments filed 2/18/2021 regarding claim interpretation under 35 U.S.C. 112(f) in claims 6, 7, 8 and 9 have been fully considered and are persuasive. Thus, the 112(f) claim interpretation in claims 6, 7, 8 and 9 have been withdrawn.




Applicant has amended claims 1 and 6 to improve the resolution of the equations for the Extended Kalman Filter. Thus, the claim objection from the non-final has been withdrawn.
Applicant's arguments with respect to claim rejection under 35 U.S.C. § 103 in claim(s) 1, 3-6, 8-13 have been fully considered but they are not persuasive. 
As to claim 1, applicant argue that the prior arts do not teach “the real-time SOC 
calculation operation further comprises setting a noise variable W, which is set by an external error in the Extended Kalman Filter in a noise variable setting operation, and wherein the noise variable setting operation includes setting a noise variable for each of a voltage model, a temperature model, a current model and a degradation model”. These can be seen on page 10 and 11 of the remarks filed. Joe and Cai do read on these limitations. The limitation “the real-time SOC calculation operation further comprises setting a noise variable W, which is set by an external error in the Extended Kalman Filter in a noise variable setting operation’’ is taught by Joe. It is cited in Joe that “(wk is the process noise modeling the unmeasured input that affects the system state” [0167]; “The w c1 [k] and w c2 [k] correspond to process noise, and are variables related to an error resulting from not considering other factors affecting the state of the system”  Based on the teaching of the prior art, Cai’s system can set a weighting factor for the Kalman filtering method. It would have been obvious to one of ordinary skills in the art to combine Joe and Cai so that an external error in the Extended Kalman will set a noise variable in order to accurately calculate SOC. 
The limitation “the noise variable setting operation includes setting a noise variable for each of a voltage model, a temperature model, a current model and a degradation model” is taught by Joe. It is cited in Joe that “the process noise wk can be defined as a column vector including w c1[k] and w c2[k] as noise variables” [0190]; “The w c1[k] and w c2[k] correspond to process noise, and are variables related to an 
The examiner interprets that the combination of Joe and Cai teaches the system can accurately calculate SOC of a battery in real time, and as a result, a user can efficiently determine when the battery should be replaced based on the degrading status of the battery. 
As to claim 6, applicant argue that the prior arts do not teach “to set a noise 
variable W by an external error in the Extended Kalman Filter by setting a noise variable for each of a voltage model, a temperature model, a current model and a degradation model”. These can be seen on page 10 and 11 of the remarks filed. Joe and Cai do read on these limitations. The limitation “to set a noise variable W by an external error in the Extended Kalman Filter’’ is taught by Cai. It is cited in Cai that “an initialization process of the step comprises setting the battery capacity, the open-circuit voltage, calculating folding coulomb efficiency, the BMS sampling time, model parameter, setting the Kalman filter to calculate the initial value … W is a weighting factor of the Kalman filtering method for SOC, 1-W is the weighting factor for the SOC, W satisfy the SOC (k), w” [0017]; “that dynamic SOC estimating method has stronger inhibiting function on the system model noise and measurement noise” [0005]; “Kalman filtering method not only can provide the SOC estimated value, but also can provide estimation error value, so it has high precision” [0016]; “the battery management system is capable of real-time  Based on the teaching of the prior art, Cai’s system can set a weighting factor for the Kalman filtering method.  It would have been obvious to one of ordinary skills in the art to combine Joe and Cai so that an external error in the Extended Kalman will set a noise variable in order to accurately calculate SOC. 
The limitation “by setting a noise variable for each of a voltage model, a temperature model, a current model and a degradation model” is taught by Joe. It is cited in Joe that “the process noise wk can be defined as a column vector including w c1[k] and w c2[k] as noise variables” [0190]; “The w c1[k] and w c2[k] correspond to process noise, and are variables related to an error resulting from not taking into account other factors affecting the state of the system. The process noise is a value tuned in consideration of the accuracy and sensitivity of the extended Kalman filter, and is a constant value or a value that varies according to a state of charge, a degree of degradation, and a temperature of the hybrid secondary battery” [0191]; “When the above output equation corresponds to … the output is the operating voltage V[k] of the hybrid secondary battery. In addition, I[k] is a value that can be measured as the operating current of the hybrid secondary battery. Referring to Equation (2), I[k] can be represented by I c1[k] and I c2[k]. Therefore, I[k] substantially corresponds to the input u k of the extended Kalman filter v[k] corresponds to sensor noise accompanying the process of measuring the current and/or voltage of the secondary battery. V[k] is tuned 
The examiner interprets that the combination of Joe and Cai teaches the system can accurately calculate SOC of a battery, and as a result, a user can efficiently determine when the battery should be replaced based on the degrading status of the battery.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, the claim teaches “setting a weight for the noise variable of the voltage model to a minimum value and setting a weight for the noise variable of current model to be higher than the weight for the noise variable of the voltage model” was not clearly described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the limitation “setting a weight for the noise variable of the voltage model to a value larger than a weight for the noise variable of current model” was not clearly described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the 
Regarding claim 12, the limitation “set a weight for the noise variable of the voltage model to a minimum value and set a weight for the noise variable of current model to be higher than the weight for the noise variable of the voltage model” was not clearly described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13, the limitation “set a weight for the noise variable of the voltage model to a value larger than a weight for the noise variable of current model” was not clearly described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim teaches “setting a weight for the noise variable of the voltage model to a minimum value and setting a weight for the noise variable of current model to be higher than the weight for the noise variable of the voltage model”. However, if a weight for the noise variable of the voltage model is set to a minimum value then it is unclear as to why a weight for the noise variable of current model to be higher than the weight for the noise variable of the voltage model. Hence, it is unclear to the examiner as to why a weight for the noise variable of current model needs to be set higher than a weight for the noise variable of voltage model while setting a weight for the noise variable of voltage model to a minimum. The examiner will interpret the claim as a weight for the noise variable of the voltage model is set to a minimum value which is smaller than a weight set for the noise variable of the current model.
  Regarding claim 11, the claim teaches “setting a weight for the noise variable of the voltage model to a value larger than a weight for the noise variable of current model”. However, it is unclear to the examiner as to why a weight for the noise variable of the voltage model is set to a value larger than a weight for the noise variable of current model. 

Regarding claim 13, the limitation “set a weight for the noise variable of the voltage model to a value larger than a weight for the noise variable of current model”. However, it is unclear to the examiner as to why a weight for the noise variable of the voltage model is set to a value larger than a weight for the noise variable of current model.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable 
over “Joe WO 2015056964” in view of “Cai CN 104242393”.
Regarding claim 1, Joe teaches “a method of calculating a state of charge (SOC) of 
a battery (“estimating the state of charge of the hybrid secondary battery” [0015]), the method comprising: measuring a current, a voltage, a temperature, and a degradation degree of the battery in a battery parameter measurement operation ([0109]; [0196] teaches “Therefore, I[k] substantially corresponds to the input u[k] of the extended Kalman filter. V[k] corresponds to sensor noise accompanying the process of measuring the current and/or voltage of the secondary battery. V[k] is tuned to a fixed value in consideration of the accuracy and sensitivity of the extended Kalman filter, or tuned to a value that can be changed according to the state of charge, degree of degradation, and temperature of the hybrid secondary battery”; [0256] teaches “the control unit 130 may be referred to when determining a state of charge or capacity degradation of the hybrid secondary battery”); and calculating a SOC of the battery based on the measured current, voltage, temperature, and degradation degree of the battery in SOC calculation operation; wherein a SOC calculation operation comprises a SOC arithmetic operation for calculating the SOC of the battery using the following Extended Kalman Filter (Abstract teaches “a control unit which is electrically connected with the sensor unit and estimates the state of the hybrid secondary battery”; [0047] teaches “the control unit can perform a state estimate time update of the extended Kalman filter algorithm using the state equation”); [0204] teaches “the operator OCV c2-1 is an inverse conversion operator of OCV c2(z c2[k]), which is an operator that converts the second state of charge (z c2) of the second secondary battery into a second open voltage. It can be determined from the open circuit voltage profile of the second secondary battery”; [0196] teaches “When the above output equation yk+1 = g (xk, uk, vk) corresponds to, the output is the operating voltage V[k] of the hybrid secondary battery. In addition, I[k] is a value that can be measured as the operating current of the hybrid secondary battery. Referring to Equation (2), I[k] can be represented by I c1[k] and I c2[k]. Therefore, I[k]substantially corresponds to the input u[k] of the extended Kalman filter. v[k] corresponds to sensor noise accompanying the process of measuring the current and/or voltage of the secondary battery. v[k] is tuned to a fixed value in consideration of the accuracy and sensitivity of the extended Kalman filter, or tuned to a value that can be changed according to the state of charge, degree of degradation, and temperature of the hybrid secondary battery”). 


    PNG
    media_image1.png
    431
    1245
    media_image1.png
    Greyscale


wherein P: error covariance, H: transform coefficient, K Kalman gain, Q: standard
deviation of true value, W: system noise, x: state variable (SOC), z: observation value, V: error with respect to observation true value, k: degree of operation, u: additional input value, f(x,u,o): equation for calculating an SOC, I: unit matrix, A: relationship matrix between current state (Pk) and previous state (Pk-1), h: same as H ([0191]  teaches “The w c1[k] and w c2[k] correspond to process noise”; i.e. the equations appear to represent a standard extended Kalman filter with process and measurement noise and thus correspond to the equations regarding the extended Kalman filer disclosed by Joe), wherein the real-time SOC calculation operation further comprises setting a noise variable W, which is set by an external error in the Extended Kalman Filter in a noise variable setting operation ([0167] teaches “wk is the process noise modeling the unmeasured input that affects the system state”; [0191] teaches “The w c1 [k] and w c2 [k] correspond to process noise, and are variables related to an error resulting from not considering other factors affecting the state of the system”), and wherein the noise variable setting operation includes setting a noise variable for each of a voltage model, a temperature model, a current model and a degradation model ([0063] teaches “The battery management system may include the circuit model as a software algorithm executable by a processor. In one example, the circuit model may be written as program code and stored in a memory device and executed by the processor”; [0190] teaches “the process noise wk can be defined as a column vector including w c1[k] and w c2[k] as noise variables”; [0191] teaches “The w c1[k] and w c2[k] correspond to process noise, and are variables related to an error resulting from not taking into account other factors affecting the state of the system. The process noise is a value tuned in consideration of the accuracy and sensitivity of the extended Kalman filter, and is a constant value or a value that varies according to a state of charge, a degree of degradation, and a temperature of the hybrid secondary battery”; [0196] teaches “When the above output equation corresponds to … the output is the operating voltage V[k] of the hybrid secondary battery. In addition, I[k] is a value that can be measured as the operating current of the hybrid secondary battery. Referring to Equation (2), I[k] can be represented by I c1[k] and I c2[k]. Therefore, I[k] substantially corresponds to the input u k of the extended Kalman filter v[k] corresponds to sensor noise accompanying the process of measuring the current and/or voltage of the secondary battery. V[k] is tuned to a fixed value in consideration of the accuracy and sensitivity of the extended Kalman filter, or tuned to a value that can be changed according to the state of charge, degree of degradation, and temperature of the hybrid secondary battery”).” According to the teaching of the prior art, Joe’s system can set noise variables for current and voltage. Thus, it would have been obvious to one of the ordinary skills in the art to modify Joe and also set a noise variable for temperature and a noise variable for a degradation. A value of a process noise can be a constant or varies according to a state of charge, a degree of degradation, and a temperature, and setting noise variables for necessary elements are well known in the art. 
Joe does not explicitly disclosed “calculating a SOC of the battery in real time 
based on the measured current, voltage, temperature, and degradation degree of the battery in a real-time SOC calculation operation, and a real-time SOC arithmetic operation for calculating the SOC of the battery in real time”.
Cai teaches “calculating a SOC of the battery in real time ([0009] teaches “the 
battery management system is capable of real-time monitoring the parameter information of the power battery, estimating battery state of charge”; [0012] teaches “a main control unit comprises a battery detecting system, a battery detecting system comprises a voltage data collecting unit, a temperature data collecting unit, a thermal management unit”; Abstract teaches “the SOC estimating system parameters of each cell in the current sensor and voltage sensor collecting battery pack SOC estimation”; [0014] teaches “temperature data collecting battery monitoring system with digital temperature sensor collects the temperature data”). 
It would have been obvious to one of the ordinary skills in the art before the 
effective filing date of the claimed invention to have modified Joe to incorporate the teachings of Cai, to provide a real-time SOC calculation of a battery in order to efficiently determine a battery degrading status, and thus a user will know when to replace the battery and avoid unnecessary safety risks. Battery safety concerns are a known issue in the industry, and therefore, it is important for a user to know the degrading status of the battery, and take necessary actions and replace the degraded battery.

Regarding claim 3, the combination of Joe and Cai teaches the claim invention as 
applied in Claim 1. Further, Joe teaches “the noise variable setting operation comprises: setting an error occurring when each of the current, voltage, temperature, and degradation degree is measured in an error setting operation ([0190] teaches “process noise wk can be defined as a column vector including wc1 [k] and wc2 [k] as noise variables”; [0196] teaches “I[k] substantially corresponds to the input uk of the extended Kalman filter. v[k] corresponds to sensor noise accompanying the process of measuring the current and/or voltage of the secondary battery. v[k] is tuned to a fixed value in consideration of the accuracy and sensitivity of the extended Kalman filter, or tuned to a value that can be changed according to the state of charge, degree of degradation, and temperature of the hybrid secondary battery”; [0108] teaches “The sensor unit 120, under the control of the control unit 130, repeatedly measures an operating voltage (V) and an operating current (I)”; Figure 5); [0055] teaches “a noise variable of the Extended Kalman Filter in a noise variable setting operation (the control unit may execute the [error covariance measurement update] of the extended Kalman filter algorithm using the time-updated error covariance and the determined Kalman gain”); and calculating an error between an SOC calculated by reflecting the external error and the noise variable and an SOC calculated without reflecting the external error in an error calculation operation ([0224] teaches “in step S80, the control unit 130 performs a time update on the error covariance of the state by using the following equation”; Figure 5).”
Joe does not explicitly disclosed “a temporary noise variable to be used as a noise 
variable of the Extended Kalman Filter”.
Cai teaches “a SOC estimating method that has a noise that can be used as a 
noise variable in the Kalman Filter ([0004] teaches “the BMS sampling time, model parameter, setting the Kalman filter to calculate the initial”; [0005] teaches “dynamic SOC estimating method has stronger inhibiting function on the system model noise and measurement noise, only initial value error of the system model has strong correction effect”).”

effective filing date of the claimed invention to have modified Joe to incorporate the teachings of Cai, to provide an error occurring when the parameter is measured in an external error setting operation in order to use a noise variable as an input in an Extended Kalman Filter instead of a standard Kalman Filter, and accurately calculate an error of the SOC both with and without reflecting an external error.

Regarding claim 4, the combination of Joe and Cai teaches the claim invention as 
applied in Claim 3. Further, Joe teaches “the noise variable setting operation repeatedly performs the error calculation operation ([0171] teaches “The extended Kalman filter, as is well known, is a system by repeatedly executing the following steps ① to ⑥ while increasing k by 1 from 1 each time an update time (Δt) elapses using the state equation and the output equation”; [0205] teaches “the control unit 130 repeatedly executes the extended Kalman filter algorithm using the state equation and the output equation, so that the update period (Δt) starts immediately after charging or discharging of the secondary battery is started”).”
Joe does not explicitly disclosed “the error calculation operation by changing the 
external error and the temporary noise to various values”.
Cai teaches “the error calculation operation by changing the external error and the temporary noise to various values ([0016] teaches “the purpose of the Kalman filtering is recursive filter at the same time using information provided by the observation data, continuously correcting the state estimation, the estimation error, for stable and stable process, and with recursion. It only needs to remember estimate result of the former step, thereby greatly reduces the use amount of the memory, algorithm is easy to realize, it only needs the battery first use in SOC for calibration, and predicting the initial capacity of the battery based on an open voltage and finishing initializing work”); i.e. the Kalman filtering which is recursive filter at the same time using information provided by the observation data, continuously correcting the state estimation, the estimation error, for stable and stable process, and with recursion; [0005] teaches “based on the state of charge SOC of dynamic SOC estimating method of dynamic estimation model for estimating a result shows that dynamic SOC estimating method has stronger inhibiting function on the system model noise andmeasurement noise, only initial value error of the system model has strong correction effect, but also has a certain robustness of the identification result of the model parameter”).”
It would have been obvious to one of the ordinary skills in the art before the 
effective filing date of the claimed invention to have modified Joe to incorporate the teachings of Cai, to calculate Kalman filtering by using information provided by the observation data including a noise variable with various values, continuously correcting 

Regarding claim 5, the combination of Joe and Cai teaches the claim invention as 
applied in Claim 4. Further, Joe teaches “detecting a noise variable optimized for error in a noise variable detection operation ([0191] teaches “The wc1 [k] and wc2 [k] correspond to the process noise, and are parameters related with errors which are caused due to absence of consideration of other factors that may influence the state of the system. The process noise is the value that is tuned in consideration of accuracy and sensitivity of the Extended Kalman Filter, and it may be a fixed value, or a variable value that varies according to the state of charge, degradation rate, temperature of the hybrid secondary battery”; [0246] teaches “Finally, in step S120, the control unit (130) performs measurement update on the error covariance using the following equation”; Figure 5; i.e. the noise variable which are related to errors and the process noise is the value that is tuned in consideration of accuracy and sensitivity of the Extended Kalman Filter; [0055] “In addition, the control unit can perform an error covariance measurement update step of the extended Kalman filter algorithm by using the time updated error covariance and the the determined Kalman gain”; [0196] teaches “I[k] is a value that can be measured as the operating current of the hybrid secondary battery. Referring to Equation (2), I[k] can be represented by I c1[k] and I c2[k]. Therefore, I[k]substantially corresponds to the input u k of the extended Kalman filter. v[k] corresponds to sensor noise accompanying the process of measuring the current and/or voltage of the secondary battery. V[k] is tuned to a fixed value in consideration of the accuracy and sensitivity of the extended Kalman filter”).” 
Joe does not explicitly disclosed “a final noise variable optimized for the external 
error in a final noise variable detection operation, and the final noise variable detection operation sets a temporary noise variable in which an error calculated in the error calculation operation falls within a predetermined range as a final noise variable”. However, Joe does teach a noise variable in [0191].
Cai teaches “a final noise variable optimized for the external error in a final noise 
variable detection operation, and the final noise variable detection operation sets a temporary noise variable in which an error calculated in the error calculation operation falls within a predetermined range as a final noise variable ([0017] teaches “calculating folding coulomb efficiency, the BMS sampling time, model parameter, setting the Kalman filter to calculate the initial value. The two-dimension data table comprises a battery parameter identification data and SOC value data, the final output of the two method for weighting the obtained result, W is a weighting factor of the Kalman filtering method for SOC, 1-W is the weighting factor for the SOC, W satisfy the SOC (k), w”; i.e. a process noise that has a value with a fixed value or a variable value that varies according to variable of the battery; [0005] teaches “based on the state of charge SOC of dynamic SOC estimating method of dynamic estimation model for estimating a result shows that dynamic SOC estimating method has stronger inhibiting function on the system model noise and measurement noise, only initial value error of the system model has strong correction effect, but also has a certain robustness of the identification result of the model parameter”).”
It would have been obvious to one of the ordinary skills in the art before the 
effective filing date of the claimed invention to have modified Joe to incorporate the teachings of Cai, to provide a final noise variable detection operation sets a temporary noise variable in which an error is calculated and meets a predetermined range as a final noise variable in order to accurately calculate the extended Kalman filter algorithm and output a SOC which is much more exact in consideration of the external error. Per Cai, Kalman filtering use information provided by an observation data, continuously correcting the state estimation, and it can provide the estimation error value (see Cai, [0016]), and the dynamic SOC estimating method has stronger inhibiting function on the system model noise and measurement noise, not only the initial value error of the system model has strong correction effect, but also has a certain robustness of the identification result of the model parameter [see Cai, Abstract). Thus Cai’s system can continuously correct and set a temporary noise variable which fall within the predetermined range of the final noise variable. 


calculation device (“estimating the state of charge of the hybrid secondary battery” [0015]) comprising a BMS [0061] configured to: measure a current, a voltage, a temperature, and a degradation degree of a battery ([0108] teaches “The sensor unit 120 can repeatedly measure the operating voltage V and the operating current I applied to the cathode and the anode of the hybrid secondary battery 110 at a time interval under the control of the control unit 130”. [0196] teaches “Therefore, I[k]substantially corresponds to the input u[k] of the extended Kalman filter. v[k] corresponds to sensor noise accompanying the process of measuring the current and/or voltage of the secondary battery. v[k] is tuned to a fixed value in consideration of the accuracy and sensitivity of the extended Kalman filter, or tuned to a value that can be changed according to the state of charge, degree of degradation, and temperature of the hybrid secondary battery”); receive the current, voltage, temperature, and degradation degree of the battery measured in the parameter measurement unit ([0108] teaches “The sensor unit 120 can repeatedly measure the operating voltage V and the operating current I applied to the cathode and the anode of the hybrid secondary battery 110 at a time interval under the control of the control unit 130”; Abstract teaches “a control unit which is electrically connected with the sensor unit and estimates the state of the hybrid secondary battery”; [0047] teaches “the control unit can perform a state estimate time update of the extended Kalman filter algorithm using the state equation”) calculate the SOC of the battery using the following Extended Kalman Filter ([0196] teaches “When the above output equation yk+1 = g (xk, uk, vk) corresponds to, the output is the operating voltage V[k] of the hybrid secondary battery. In addition, I[k] is a value that can be measured as the operating current of the hybrid secondary battery. Referring to Equation (2), I[k] can be represented by I c1[k] and I c2[k]. Therefore, I[k] substantially corresponds to the input u[k] of the extended Kalman filter v[k] corresponds to sensor noise accompanying the process of measuring the current and/or voltage of the secondary battery. V[k] is tuned to a fixed value in consideration of the accuracy and sensitivity of the extended Kalman filter, or tuned to a value that can be changed according to the state of charge, degree of degradation, and temperature of the hybrid secondary battery”). 
    

    PNG
    media_image2.png
    427
    1249
    media_image2.png
    Greyscale

wherein P: error covariance, H: transform coefficient, K Kalman gain, Q: standard
-1), h: same as H, ([0191] teaches “The w c1[k] and w c2[k] correspond to process noise”; i.e. the equations appear to represent a standard extended Kalman filter with process and measurement noise and thus correspond to the equations regarding the extended Kalman filer disclosed by Joe, and wherein the BMS [0061] is further configured to set a noise variable W by an external error in the Extended Kalman Filter ([0167] teaches “wk is the process noise modeling the unmeasured input that affects the system state”; [0191] teaches “The w c1 [k] and w c2 [k] correspond to process noise, and are variables related to an error resulting from not considering other factors affecting the state of the system”) by setting a noise variable for each of a voltage model, a temperature model, a current model and a degradation model ([0063] teaches “The battery management system may include the circuit model as a software algorithm executable by a processor. In one example, the circuit model may be written as program code and stored in a memory device and executed by the processor”; [0190] teaches “the process noise wk can be defined as a column vector including w c1[k] and w c2[k] as noise variables”; [0191] teaches “The w c1[k] and w c2[k] correspond to process noise, and are variables related to an error resulting from not taking into account other factors affecting the state of the system. The process noise is a value tuned in consideration of the accuracy and sensitivity of the extended Kalman filter, and is a constant value or a value that varies according to a state of charge, a degree of degradation, and a temperature of the hybrid secondary battery”; [0196] teaches “When the above output equation corresponds to … the output is the operating voltage V[k] of the hybrid secondary battery. In addition, I[k] is a value that can be measured as the operating current of the hybrid secondary battery. Referring to Equation (2), I[k] can be represented by I c1[k] and I c2[k]. Therefore, I[k] substantially corresponds to the input u k of the extended Kalman filter v[k] corresponds to sensor noise accompanying the process of measuring the current and/or voltage of the secondary battery. V[k] is tuned to a fixed value in consideration of the accuracy and sensitivity of the extended Kalman filter, or tuned to a value that can be changed according to the state of charge, degree of degradation, and temperature of the hybrid secondary battery”).”
Joe does not explicitly disclosed “to calculate a SOC of the battery in real time”.
Cai teaches “calculating a SOC of the battery in real time ([0009] teaches “the 
battery management system is capable of real-time monitoring the parameter information of the power battery, estimating battery state of charge”; [0017] teaches “determining SOCO of state value in the battery … calculating the SOC value”; Claim 6 teaches “calculating the SOC”).” 

effective filing date of the claimed invention to have modified Joe, as his system can set noise variables for current and voltage, in view of the teachings of Cai, to also set a noise variable for temperature and a noise variable for a degradation, so that the system will provide a real-time SOC calculation of a battery in order to determine a battery degrading status, and thus a user will know when to replace the battery and avoid unnecessary safety risks. A battery is a powerful source of energy that can be dangerous, and therefore, it is important for a user to know the degrading status of the battery, treated with care and replace the degraded battery immediately.

Regarding claim 8, the combination of Joe and Cai teaches the claim invention as 
applied in Claim 1. Further, Joe teaches “BMS [0061] configured to receive an error occurring when each of the current, voltage, temperature, and degradation degree is measured from a user and set an external error ([0190] teaches “process noise wk can be defined as a column vector including wc1 [k] and wc2 [k] as noise variables”; [0196] teaches “I[k] substantially corresponds to the input uk of the extended Kalman filter. v[k] corresponds to sensor noise accompanying the process of measuring the current and/or voltage of the secondary battery. v[k] is tuned to a fixed value in consideration of the accuracy and sensitivity of the extended Kalman filter, or tuned to a value that can be changed according to the state of charge, degree of degradation, and temperature of the hybrid secondary battery”; [0108]  teaches “The sensor unit 120, under the control of the control unit 130, repeatedly measures an operating voltage (V) and an operating current (I)”, Figure 5); [0055] teaches a noise variable of the Extended Kalman Filter in a noise variable setting operation (the control unit may execute the [error covariance measurement update] of the extended Kalman filter algorithm using the time-updated error covariance and the determined Kalman gain”); and calculate an error between an SOC calculated based on the external error and the temporary noise variable and an SOC without the external error ([0224] teaches “in step S80, the control unit 130 performs a time update on the error covariance of the state by using the following equation”; Figure 5).”
Joe does not explicitly disclosed “a temporary noise variable to be used as a noise 
variable of the Extended Kalman expansion Filter”.
Cai teaches “a temporary noise variable to be used as a noise variable of the Extended Kalman expansion Filter ([0005] teaches “that dynamic SOC estimating method has stronger inhibiting function on the system model noise and measurement noise, only initial value error of the system model has strong correction effect, but also has a certain robustness of the identification result of the model parameter”; [0017] teaches “an initialization process of the step comprises setting the battery capacity … the BMS sampling time, model parameter, setting the Kalman filter to calculate the initial value”; [0005] teaches “that dynamic SOC estimating method has stronger inhibiting function on the system model noise and measurement noise, only initial value error of the system model has strong correction effect”).”
It would have been obvious to one of the ordinary skills in the art before the 
effective filing date of the claimed invention to have modified Joe to incorporate the teachings of Cai, to receive an error occurring when each of the parameters is measured and set an external error, and receive a temporary noise variable in order to use a noise variable of an Extended Kalman Filter instead of a standard Kalman Filter, and accurately calculate an error of the SOC both with and without reflecting an external error.

Regarding claim 9, the combination of Joe and Cai teaches the claim invention as 
applied in Claim 8. Further, Joe teaches “the BMS [0061] is further configured to detect a final noise variable optimized for the external error, and detect a temporary noise variable in which the error calculated in the error calculation module falls within a predetermined range as a final noise variable ([0191] teaches “wc1 [k] and wc2 [k] correspond to the process noise, and are parameters related with errors which are caused due to absence of consideration of other factors that may influence the state of the system. The process noise is the value that is tuned in consideration of accuracy and sensitivity of the Extended Kalman Filter, and it may be a fixed value, or a variable value that varies according to the state of charge, degradation rate, temperature of the hybrid secondary battery”; [0246] teaches “Finally, in step S120, the control unit 130 performs measurement update on the error covariance using the following equation”; Figure 5).” 
Joe does not explicitly disclosed “a final noise variable optimized for the external 
error, and detect a temporary noise variable in which an error calculated in the error calculation module falls within a predetermined range as a final noise variable”. However, Joe does teach a noise variable [0191].
Cai teaches “a final noise variable optimized for the error, and detect a noise 
variable in which an error calculated in the error calculation module falls within a predetermined range as a final noise variable ([0016] teaches “The purpose of the Kalman filtering is recursive filter at the same time using information provided by the observation data, continuously correcting the state estimation, the estimation error, forstable and stable process, and with recursion … Kalman filtering method not only can provide the SOC estimated value, but also can provide estimation error value, so it has high precision”; [0017] teaches “calculating folding coulomb efficiency, the BMS sampling time, model parameter, setting the Kalman filter to calculate the initial value. the two-dimension data table comprises a battery parameter identification data and SOC value data, the final output of the two method for weighting the obtained result, W is a weighting factor of the Kalman filtering method for SOC, 1-W is the weighting factor for the SOC, W satisfy the SOC (k), w”; [0005] teaches “and measurement noise, only initial value error of the system model has strong correction effect, but also has a certain robustness of the identification result of the model parameter”; i.e. a noise variable optimized for the external error in a final 
noise variable detection operation, and error calculation operation falls within a predetermined range as a final noise variable).”
It would have been obvious to one of the ordinary skills in the art before the 
effective filing date of the claimed invention to have modified Joe to incorporate the teachings of Cai, to provide a final noise variable detection operation sets a temporary noise variable in which an error is calculated and meets a predetermined range as a final noise variable in order to accurately calculate the extended Kalman filter algorithm and output a SOC which is much more exact in consideration of the external error. Per Cai, Kalman filtering use information provided by an observation data, continuously correcting the state estimation, and it can provide the estimation error value (see Cai, [0016]), and the dynamic SOC estimating method has stronger inhibiting function on the system model noise and measurement noise, not only the initial value error of the system model has strong correction effect, but also has a certain robustness of the identification result of the model parameter [see Cai, Abstract). Thus Cai’s system can continuously correct and set a temporary noise variable which fall within the predetermined range of the final noise variable.

Regarding claim 10, the combination of Joe and Cai teaches the claim invention 
([0196] teaches “v[k] corresponds to sensor noise accompanying the process of measuring the current and/or voltage of the secondary battery”; [0191] teaches “The w c1[k] and w c2[k] correspond to process noise, and are variables related to an error resulting from not taking into account other factors affecting the state of the system”); Claim 12 teaches “the state equation includes process noise, and the output equation includes sensor noise”).”
	Joe does not explicitly teach “setting a weight for the noise variable of the voltage model to a minimum value and setting a weight for the noise variable of current model to be higher than the weight for the noise variable of the voltage model”.
	Cai teaches “setting a weight for the noise variable of the voltage model to a minimum value and setting a weight for the noise variable of current model to be higher than the weight for the noise variable of the voltage mode ([0017] teaches “an initialization process of the step comprises setting the battery capacity, the open-circuit voltage, calculating folding coulomb efficiency, the BMS sampling time, model parameter, setting the Kalman filter to calculate the initial value … W is a weighting factor of the Kalman filtering method for SOC, 1-W is the weighting factor for the SOC, W satisfy the SOC (k), w”; [0005] teaches “that dynamic SOC estimating method has stronger inhibiting function on the system model noise and measurement noise”; [0016] teaches “Kalman filtering method not only can provide the SOC estimated value, but also can provide estimation error value, so it has high precision”).” 
It would have been obvious to one of the ordinary skills in the art before the 
effective filing date of the claimed invention to have modified Joe to incorporate the teachings of Cai, to set a weight for noise variable of voltage model to a minimum value and a weight for noise variable of current model to be higher than the weight for the voltage model so that a voltage error can be accurately detected by minimizing a weight for noise variable of the voltage model. If there is noise in the measurement, the voltage error detection will not be accurate and thus, it would have been obvious to one of the ordinary skills in the art to minimize a weight for noise variable of the voltage model in order to obtain a precise detection.

Regarding claim 11, the combination of Joe and Cai teaches the claim invention 
as applied in Claim 1. Joe further teaches “detecting a current error ([0196] teaches “v[k] corresponds to sensor noise accompanying the process of measuring the current and/or voltage of the secondary battery”; [0191] teaches “The w c1[k] and w c2[k] correspond to process noise, and are variables related to an error resulting from not taking into account other factors affecting the state of the system”); Claim 12 teaches “ the state equation includes process noise, and the output equation includes sensor noise”).”

Cai teaches “the noise variable setting operation further comprises: detecting a current error and setting a weight for the noise variable of the voltage model to a value larger than a weight for the noise variable of current model ([0017] teaches “an initialization process of the step comprises setting the battery capacity, the open-circuit voltage, calculating folding coulomb efficiency, the BMS sampling time, model parameter, setting the Kalman filter to calculate the initial value … W is a weighting factor of the Kalman filtering method for SOC, 1-W is the weighting factor for the SOC, W satisfy the SOC (k), w”; [0005] teaches “that dynamic SOC estimating method has stronger inhibiting function on the system model noise and measurement noise”; [0016] teaches “Kalman filtering method not only can provide the SOC estimated value, but also can provide estimation error value, so it has high precision”).” 
It would have been obvious to one of the ordinary skills in the art before the 
effective filing date of the claimed invention to have modified Joe to incorporate the teachings of Cai, to set a weight for the noise variable of voltage model to a value larger than a weight for the noise variable of current model so that a current error can be accurately detected by maximizing a weight for noise variable of the voltage model. If there is noise in the measurement, the current error detection will not be accurate and 

Regarding claim 12, the combination of Joe and Cai teaches the claim invention 
as applied in Claim 6. Joe further teaches “detect a voltage error ([0196] teaches “v[k] corresponds to sensor noise accompanying the process of measuring the current and/or voltage of the secondary battery”; [0191] teaches “The w c1[k] and w c2[k] correspond to process noise, and are variables related to an error resulting from not taking into account other factors affecting the state of the system”); Claim 12 teaches “ the state equation includes process noise, and the output equation includes sensor noise”).”
	Joe does not explicitly teach “set a weight for the noise variable of the voltage model to a minimum value and set a weight for the noise variable of current model to be higher than the weight for the noise variable of the voltage model”.
	Cai teaches “set a weight for the noise variable of the voltage model to a minimum value and set a weight for the noise variable of current model to be higher than the weight for the noise variable of the voltage model ([0017] teaches “an initialization process of the step comprises setting the battery capacity, the open-circuit voltage, calculating folding coulomb efficiency, the BMS sampling time, model parameter, setting the Kalman filter to calculate the initial value … W is a weighting factor of the Kalman filtering method for SOC, 1-W is the weighting factor for the SOC, W satisfy the SOC (k), w”; [0005] teaches “that dynamic SOC estimating method has stronger inhibiting function on the system model noise and measurement noise”; [0016] teaches “Kalman filtering method not only can provide the SOC estimated value, but also can provide estimation error value, so it has high precision”).” 
It would have been obvious to one of the ordinary skills in the art before the 
effective filing date of the claimed invention to have modified Joe to incorporate the teachings of Cai, to set a weight for noise variable of voltage model to a minimum value and a weight for noise variable of current model to be higher than the weight for the voltage model so that a voltage error can be accurately detected by minimizing a weight for noise variable of the voltage model. If there is noise in the measurement, the voltage error detection will not be accurate and thus, it would have been obvious to one of the ordinary skills in the art to minimize a weight for noise variable of the voltage model in order to obtain a precise detection.

Regarding claim 13, the combination of Joe and Cai teaches the claim invention 
as applied in Claim 6. Joe further teaches “detect a current error ([0196] teaches “v[k] corresponds to sensor noise accompanying the process of measuring the current and/or voltage of the secondary battery”; [0191] teaches “The w c1[k] and w c2[k] correspond to process noise, and are variables related to an error resulting from not taking into account other factors affecting the state of the system”); Claim 12 teaches “the state equation includes process noise, and the output equation includes sensor noise”).”
Joe does not explicitly teach “set a weight for the noise variable of the voltage model to a value larger than a weight for the noise variable of current model”.
Cai teaches “set a weight for the noise variable of the voltage model to a value larger than a weight for the noise variable of current model ([0017] teaches “an initialization process of the step comprises setting the battery capacity, the open-circuit voltage, calculating folding coulomb efficiency, the BMS sampling time, model parameter, setting the Kalman filter to calculate the initial value … W is a weighting factor of the Kalman filtering method for SOC, 1-W is the weighting factor for the SOC, W satisfy the SOC (k), w”; [0005] teaches “that dynamic SOC estimating method has stronger inhibiting function on the system model noise and measurement noise”; [0016] teaches “Kalman filtering method not only can provide the SOC estimated value, but also can provide estimation error value, so it has high precision”).” 
It would have been obvious to one of the ordinary skills in the art before the 
effective filing date of the claimed invention to have modified Joe to incorporate the teachings of Cai, to set a weight for the noise variable of voltage model to a value larger than a weight for the noise variable of current model so that a current error can be 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863